Citation Nr: 0416759	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
sunburn.

2.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active military service from June 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that the veteran is appealing only the issues 
of service connection for sunburn and hearing loss as stated 
on his VA Form 9.  The issues of service connection for 
residuals of an eye injury, chronic throat problems, and 
hypertension have been withdrawn.

The Board also notes that in February 2000, the RO denied the 
veteran's claims for service connection for severe sunburn 
residuals and hearing problems as not well grounded.  In 
August 2001, the RO reviewed the veteran's claims pursuant to 
the Veteran's Claims Assistance Act of 2000 (VCAA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that in July 1951 he suffered severe 
sunburn while in basic training in Texas and that this 
sunburn caused his current skin condition.  The veteran has 
submitted evidence of treatment for pigmented, atrophic, 
actinic and seborrheic keratosis as well as basal cell 
carcinoma, and squamous cell carcinoma.  VA outpatient 
treatment records also reveal that the veteran has sun 
damage.    

The veteran also contends that he has hearing loss as a 
result of noise exposure in the military, in particular while 
he was attached to the 2949th Air Police Squadron and working 
security on a flight line.  The veteran has submitted 
evidence of some current hearing loss.

The veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.  In order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal, including advising the veteran 
that he may submit his own private 
physician's opinion of whether it is at 
least as likely as not that the veteran's 
disabilities are related to his military 
service.  The veteran should also be 
informed of the types of evidence that 
may be submitted to support the veteran's 
contention of an in-service incident 
(e.g., buddy statements, newspaper 
articles, letters from the veteran and 
others who had reason to know about the 
incident, statements of friends and/or 
family members, etc.).  The veteran 
should be informed whether VA or the 
veteran is expected to obtain any such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology and severity of 
his present skin disability and hearing 
loss.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner(s) should respectively provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current skin disability and hearing loss 
are related to the veteran's active 
military service.  

3.  The appeal should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



